DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
The independent claim(s) recites, in part, ‘storing a first trained machine learning model configured to disaggregate target device energy usage from source location energy usage, wherein the first trained machine learning model is trained to predict an amount of energy usage for the target device from source location energy usage…………’, ‘storing a second trained machine learning model configured to detect device energy usage from source location energy usage, wherein the second trained machine learning model is trained to predict when a target device has used energy from source location energy usage………’, ‘receiving source location energy usage over a period of time, wherein the source location energy usage includes energy consumed by the target device”; and predicting, using the first trained machine learning model and the second trained machine learning model, an amount of disaggregated target device energy usage over the period of time based on the received source location energy usage’ (claims 2, 11 and 20 ).  These elements describe the concept of collecting data, evaluating, based on the model it predicts, which corresponds to concepts identified as abstract ideas by the courts, such as the following:
-	Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims are also directed to non-statutory subject matter and when combined with independent claims do not cure the deficiency under 35 U.S.C. 101. 
For further clarification see MPEP 7.05, 2106, USPTO Interim Guidance July 2015 Update Quick Reference Sheet (available from www.uspto.gov).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11-12 and 20is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lange et al. USPGPUB 20180328967 (hereinafter “Lange”).


As to claim 1, Lange teaches a method for detecting and disaggregating energy usage associated with a target device (paragraph 0031-0032 “energy meter system 100 configured for energy desegregation. The energy meter system 100 includes a server system 102, a meter 200, a client device 106, and one or more remote devices 108, 110, 112, and 114” and FIG. 1-2 and 7), the method comprising: storing a first trained machine learning model configured to disaggregate target device energy usage from source location energy usage, wherein the first trained machine learning model is trained to predict an amount of energy usage for the target device from source location energy usage (paragraph 0034-0035 “aggregate power measured at the main panel constitutes the sum of the power of the individual appliances. Since, appliance state (e.g., on, off) evolves independently and the aggregate observation is dependent on the joint state of all appliances, Factorial Hidden Markov Models (FHMM) are a prominent model for the generative process of the aggregate observations” and FIG. 2 it creates models so there are plurality of models its uses device 108-114); storing a second trained machine learning model configured to detect device energy usage from source location energy usage, wherein the second trained machine learning model is trained to predict when a target device has used energy from source location energy usage (paragraph 0034-0045 “server system 106 can store profiles of many different meters (including meter 200) and reprogram the meter 200 with an instance of the calibration parameters profile. For example, when the meter is installed in a building that has a known power load (e.g., a franchise restaurant, apartment unit, commercial building, or other such building), the meter can be calibrated with the profile that has been calibrated for that building. The calibration parameters can be trained using data from an instance of the building or the remote devices (e.g., appliances) within. If the meter 200 fails to identify each component of the waveform, or otherwise cannot disaggregate the waveform that is measured, the meter 200 can send a signal to the server system 102 requesting an update to the calibration parameters”); 
receiving source location energy usage over a period of time, wherein the source location energy usage includes energy consumed by the target device (paragraph 0046 “machine learning model 214 produces one or more component waveforms 218 by algorithm estimating both the waveforms for each component as well as their activation pattern”); and predicting, using the first trained machine learning model and the second trained machine learning model, an amount of disaggregated target device energy usage over the period of time based on the received source location energy usage (paragraph 0046 “remote devices, the meter 200 receives a power signal, processes the signal, and generates a table 220 of operational states. The remote device(s) provide an electrical signal to the sensor package 202 of the meter 200. The sensors provide a signal (e.g., a waveform 216) to the logic engine 208. The logic engine 208 applies a machine learning model 214 (described in detail below) to the waveform 216. The machine learning model 214 produces one or more component waveforms 218 by algorithm estimating both the waveforms for each component as well as their activation pattern” and paragraph 0042-0045, 0094-0096).

As to claims 2 and 12, Lange teaches wherein the first machine learning model is trained using first training data comprising labeled device specific energy usage within overall source location energy usage for a plurality of source locations and the second machine learning model is trained using second training data comprising labeled device specific energy usage within overall source location energy usage for a plurality of source locations, and the labeled device specific energy usage of the first training data includes an amount of energy usage for the labeled devices (paragraph 0046 “FIG. 2, the data 220 can be in the form of a text file of varying formats, a graph, a database formatted file, an SMS alert, or any other form for reporting the operational status of one or more identified remote devices”).

	As to claim 11, is related to method claim with similar limitations also rejected by same rational.
	As to claim 20, is related to method claim with similar limitations also rejected by same rational.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-10 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. USPGPUB 20180328967 (hereinafter “Lange”) in view of Gang et al. CN108899892 (hereinafter “Gang”).

As to claims 3 and 13, Lange does not explicitly teach wherein the labeled device specific energy usage of the second training data does not include an amount of energy usage for the labeled devices.
However, Gang teaches wherein the labeled device specific energy usage of the second training data does not include an amount of energy usage for the labeled devices (claim 1 “CNN model is used to perform load decomposition on the data to be decomposed, and the usage and power consumption information of each load is obtained”). 
Lane and Gang are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to non-intrusive power consumption load.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above non-intrusive power consumption load, as taught by Jane, and incorporating an amount of energy usage for the labeled devices, as taught by Gang.
One of ordinary skill in the art would have been motivated to improve monitoring, controlling stability and accuracy are improved, and the robustness and the generalization performance of the network, as suggested by Gang (abstract).



As to claims 4 and 14, the combination of Lane and Gang taches all the limitations of the base claims as outlined above.
Lane further teaches wherein the source locations comprise households, the received source location energy usage comprises an hourly granularity, the first training data comprises an hourly granularity, and the second training data comprises an hourly granularity (paragraph 0101 “appliances are two-state, i.e. they can be either on or off. FIG. 6 shows results data 600 including example inferred components 602 of a power system and circuit level ground truth 604 of the power system. However, appliances like e.g. a furnace are composed of multiple sub-elements” and FIG. 6 shows hourly granularity).

As to claims 5 and 15, the combination of Lane and Gang taches all the limitations of the base claims as outlined above.
Lane further teaches wherein predicting the amount of disaggregated target device energy usage based on the source location energy usage comprises (paragraph 0044 “FIG. 2 shows an example of an energy meter 200 configured for energy desegregation. The meter 200 includes a sensor package 202”): generating a disaggregation prediction for the target device using the first trained machine learning model (paragraph 0033-0035 " models described below, of disaggregating the aggregate power signal into components each representing a remote device”), generating a detection prediction for the target device using the second trained machine learning model (paragraph 0033-0045 “logic engine 208 is capable of running the models described below. The logic engine can receive data from one or more storage devices, such as a weights storage 210 and a library of waveform components 212”), and combining the disaggregation prediction and the detection prediction (paragraph 0042-0046 “compare appliances, e.g. different models of the same type of appliance or different individual appliance of the same model. Similarly, the same unit can be monitored to compare an appliance's current usage to its past performance”).

As to claims 6 and 16, the combination of Lane and Gang taches all the limitations of the base claims as outlined above.
Lane further teaches wherein combining the disaggregation prediction and the detection prediction comprises adding value to the predicted disaggregation for the target device based on the detection prediction (paragraph 0046-0049 “meter 200 sends a signal to turn off the remote device when the remote device is malfunctioning. In some implementations, when the meter 200 detects that a device is malfunctioning, the meter automatically causes the remote device to turn off or otherwise change its operational state”).

As to claims 7 and 17, the combination of Lane and Gang taches all the limitations of the base claims as outlined above.
Lane further teaches wherein the disaggregation prediction and the detection prediction are combined using a weighting scheme that resolves discrepancies between the predictions (paragraph 0012 “adjust a weight value of one or more data entries based on additional data representing one or more of a time of day, a temperature, a number of remote devices contributing to the electrical signal, building automation system signals”).

As to claims 8 and 18, the combination of Lane and Gang taches all the limitations of the base claims as outlined above.
Lane further teaches further comprising: storing a third trained machine learning model configured to combine the disaggregation prediction and the detection prediction, wherein the third trained machine learning model is trained to predict an amount of energy usage for the target device using the disaggregation prediction and the detection prediction (paragraph 0034-0046 “energy meter system 100 includes monitoring energy use in a home or other building: the aggregated data can then be used to compare usage within the same building or between multiple buildings, e.g. household-to-household or business-to-business” since it create models so examiner interpreted that there is a third model and predict and detect prediction to turn OFF or ON).

As to claims 9 and 19, the combination of Lane and Gang taches all the limitations of the base claims as outlined above.
Lane further teaches wherein the disaggregation prediction and the detection prediction are combined using the prediction generated by the third trained machine learning model (paragraph 0009-0012 “energy meter system combines the structured representation of graphical models with efficient optimization techniques from neural networks combined with simplifying assumptions on the latent variables, to ultimately perform coordinate ascent on the joint likelihood in order to perform end-to-end unsupervised energy disaggregation”).

As to claim 10, the combination of Lane and Gang taches all the limitations of the base claims as outlined above.
Lane further teaches wherein the predicted energy usage comprises predicted energy usage for the target device over at least a day with at least an hourly granularity (paragraph 0101 “appliances are two-state, i.e. they can be either on or off. FIG. 6 shows results data 600 including example inferred components 602 of a power system and circuit level ground truth 604 of the power system. However, appliances like e.g. a furnace are composed of multiple sub-elements” and FIG. 6 shows hourly granularity).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Hart et al. USP 48,58141 teaches non-intrusive monitor of energy consumption of residential appliances is described in which sensors, coupled to the power circuits entering a residence, supply analog voltage and current signals which are converted to digital format and processed to detect changes in certain residential load parameters, i.e., admittance. Cluster analysis techniques are employed to group change measurements into certain categories, and logic is applied to identify individual appliances and the energy consumed by each.
Tomlinson et al. USPGPUB 20100305889 teaches method of identifying energy consumption associated with at least one appliance is provided. The method includes measuring an energy consumption signal, obtaining publicly available information of a location of the at least one appliance and estimating a plurality of probabilities of energized appliances based on the energy consumption signal and the publicly available information. The method further includes generating a new combination of the estimated plurality of probabilities of energized appliances and decomposing the at least one energy consumption signal into constituent individual loads and corresponding energy consumption.
Gupta et al. USPGPUB teaches a method for remotely setting, controlling, or modifying settings on a programmable communicating thermostat (PCT) in order to customize settings to a specific house and user, including steps of: receiving at a remote processor information entered into the PCT by the user; receiving at the remote processor: non-electrical information associated with the specific house or user; and energy usage data of the specific house; performing by the remote processor energy disaggregation on the energy usage data; determining by the remote processor a custom schedule for the PCT based upon the information entered by the user, the non-electrical information associated with the specific house or user, and disaggregated energy usage data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119